Citation Nr: 1218270	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO. 08-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a May 2010 rating decision, the RO granted service connection for lumbar strain and assigned a 10 percent evaluation effective November 29, 2005. The RO also granted service connection for sinusitis and assigned a noncompensable evaluation effective November 29, 2005. The actions constituted a full grant of the benefits sought, and the claims for service connection for lumbar strain and sinusitis are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran was scheduled for a Travel Board hearing in January 2011; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. 38 C.F.R. § 20.704(d),(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran has not been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet.App. 473 (2006). The RO/AMC must send a letter to the Veteran advising him that he may submit any evidence not yet associated with the claims file and advising the Veteran of the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

There are additional treatment records that have not been associated with the claims file. In August 2006, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records pertaining to his claimed seizure disorder from the Correctional Medical Services for a period of incarceration at a Maryland correctional institution from 2001 to 2004. The RO made no attempts to obtain these records. Therefore, the RO should request that the Veteran provide the necessary identifying information and authorization to obtain any and all treatment records from his incarceration from 2001 to 2004.

The record also indicates that the Veteran applied for New York state disability benefits in October 1978 and Workmen's Compensation benefits in November 1978. A review of the record does not reflect that all efforts have been made to obtain corresponding medical records. There is no report of the state disability decision in this case, and the Board therefore has no basis for preliminarily ascertaining that the disabilities for which any disability benefits granted differ from the Veteran's claimed seizure disorder.  

When the VA is put on notice of the existence of records in the custody of a Federal department or agency, to include records from State or local governments, which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal. See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010). Additional efforts to obtain the Maryland correctional facility and New York state disability records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2). See also Baker v. West, 11 Vet.App. 163, 139 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any treatment notes from a period of incarceration from 2001 to 2004.

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all outstanding VA treatment records.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to specifically include any treatment notes from Correctional Medical Services dated from 2001 to 2004.

In attempting to secure such records, the RO/AMC's attention is called to the address of the Correctional Medical Services:

      Correctional Medical Services
      Attn: Medical Records Director
      6990 Columbia Gateway Drive
      Suite 350
      Columbia, MD   21046

2. The RO/AMC must contact the New York State disability benefits board and obtain and associate with the claims file copies of the Veteran's records regarding disability benefits, including any relevant state disability determinations (favorable or unfavorable) and the medical records upon which the decisions were based.

3. The RO/AMC must contact the New York Department of Insurance's Division of Workers' Compensation and obtain and associate with the claims file copies of the Veteran's records regarding Workers' Compensation benefits, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.

4. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, specifically as to the current claims for service connection, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

5. After completion of the above, and any additional development of the evidence that the agency of jurisdiction may deem necessary, the RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


